Case 19-20485-PGH Doc 67-1 Filed 12/09/19 Page 1iof4

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
FT. LAUDERDALE DIVISION

CASE NO. 19-20485-BKC-JKO
CHAPTER 13

MAURICE YOUNG,
Debtor.
/

 

APPLICATION FOR FEES BY ATTORNEY FOR DEBTOR

Pursuant to Court Order, the undersigned files this Application for Fees by
Attorney for the Debtor in the above case and state:

1. The rate normally charged by the undersigned and is considered
reasonable in the community in a matter such as this, is $500.00 per hour.

2. The Law Offices of Brooks, Frank & De La Guardia, Jr. have expended
27.40 hours at the rate of $500.00 per hour from June 12", 2019. A delineation of the

time expended is as follows:

 

 

 

 

 

 

 

 

 

 

Date Description Hours

06-12-19 | Initial Consultation and Opening of File 1.00
07-15-19 | Second Consultation with Client to Review Documents 1.00
08-06-19 | Prepared Case for filing and filed Case 1.00
08-06-19 | Conversation with Debtor's Accountant regarding Internal Revenue 1.60

Debt/Taxes and Means Test

08-06-19 | Prepared and filed Means Test 1.00
08-07-19 | Received and reviewed Notice of Incomplete Filings Due 0.10
08-07-19 | Prepared and Filed Emergency Motion to Extend the Automatic Stay 0.50
08-07-19 | Received and reviewed Clerk's Evidence of Repeat Filings 0.10
08-13-19 | Received and Reviewed Notice of Appearance and Request for Service 0.10

 

 

 

 

Filed by Creditor Wilmington Savings Fund

 

1
Case 19-20485-PGH Doc 67-1 Filed 12/09/19 Page 2of4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

08-16-19 | Consultation with Debtor to review Income and Expenses 1.50
08-16-19 | Prepared and filed Summary of Schedules, Schedule |, and Schedule J 1.00
08-16-19 | Prepared and filed Chapter 13 Plan 1.00
08-19-19 | Received and reviewed Notice of Commencement 0.10
08-21-19 | Prepared for and Attended Hearing on Emergency Motion to Extend the 0.50
Stay
08-22-19 | Received and reviewed Order Granting Motion to Extend the Automatic 0.10
Stay
08-27-19 | Received and reviewed Objection to Confirmation of Chapter 13 Plan filed 0.40
by Creditor Wilmington Savings Fund
09-04-19 | Received and Reviewed Notice of Appearance and Request for Service 0.10
Filed by Silver Shores Master Association Inc.
09-05-19 | Prepared and filed Motion to Value and Determine Secured Status of Lien 1.00
Of Silver Shores Master Association Inc. on Real Property
09-05-19 | Received and reviewed Notice of Hearing on Motion to Value and 0.10
Determine Secured Status of Lien Of Silver Shores Master Association Inc.
on Real Property
09-05-19 | Consultation with Debtor regarding Motion to Value 0.80
09-05-19 | Prepared and filed Motion to Value and Determine Secured Status of Lien 1.00
Of Internal Revenue Service on Real Property
09-05-19 | Received and reviewed Notice of Hearing on Motion to Value and 0.10
Determine Secured Status of Lien Of Internal Revenue Service on Real
Property
09-10-19 | Received and reviewed Limited Response to Motion to Value and 0.30
Determine Secured Status of Lien Of Silver Shores Master Association Inc.
on Real Property
09-12-19 | Prepared and Filed First Amended Chapter 13 Plan 0.80
09-20-19 | Prepared for 341 Meeting of Creditors 0.50
09-20-19 | Attended 341 Meeting of Creditors 0.50
09-24-19 | Prepared and filed Objection to Claim of Internal Revenue Service 0.70
09-24-19 | Received and reviewed Notice of Hearing on Objection to Claim of internal 0.10
Revenue Service
09-24-19 | Prepared and Filed Second Amended Chapter 13 Plan 0.80
09-25-19 | Prepared and Filed Third Amended Chapter 13 Plan 0.60
10-03-19 | Prepared and filed Objection to Claim of Cavalry SPV, I, LLC 0.50

 

 

 

 
Case 19-20485-PGH Doc 67-1 Filed 12/09/19 Page 3 of 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10-03-19 | Received and reviewed Notice of Hearing on Objection to Claim Cavairy 0.10
SPV, I, LLC

10-07-19 | Prepared for and attended Hearing on Motion to Value and Determine 0.40
Secured Status of Lien Of Silver Shores Master Association Inc. on Real
Property

10-17-19 | Consultation with Debtor Regarding Child Support 0.50

10-17-19 | Reviewed Florida Dept of Revenue POC and Reviewed Accounting of past 2.50
credits for payments made plus various conversations with Bill Parcell

10-17-19 | Prepared and filed Objection to Claim of State of Florida- Child Support 0.50
Enforcement [#5 & #6]

11-03-19 | Prepared for Confirmation Hearing 0.50

41-04-19 | Attended Confirmation Hearing 0.50

11-04-19 | Prepared for and attended Hearing on Objection to Claim of State of 0.40
Florida- Child Support Enforcement [#5 & #6]

11-04-19 | Prepared for and attended Hearing on Objection to Claim Cavalry SPV, |, 0.40
LLC

11-06-19 | Received and reviewed Notice of Continued Confirmation Hearing 0.10

12-04-19 | Received and reviewed Email from Florida Dept of Revenue / Bill Parcell 0.30

12-05-19 | Prepared and Filed Fourth Amended Chapter 13 Plan 0.80
Prepared and filed Application for Fees and review of file. 1.00
Attendance at Hearing on Application for Fees. 0.50

Total HOUrS..... i ecceeeeeseteeressneeeentneees 27.40

27.40 hours x $500.00 = | $13,700.00

 

The total fee requested is $10,000.00. The Debtor's attorney has received $0.00

in fees. The total amount of work performed pre-Confirmation is 27.40 hours at $500.00

an hour = $13,700.00. The undersigned submits that the amount of $10,000.00 for all

of the work that has been performed and all of the future work to be performed is

reasonable pursuant to the standard set forth In re: Norman vs. Housing Authority of

Montgomery, 836 F. 2nd 1299 (11th Cir. 1988) and 11 U.S.C. Section 330. There are

no charges in this Application for Fees for secretarial or typing time and no charges

have been added for travel time to and from the Courthouse for any of the hearings.

3

 
Case 19-20485-PGH Doc 67-1 Filed 12/09/19 Page 4of4

WHEREFORE, the Debtor requests to be awarded fees in the amount of
$10,000.00.

CERTIFICATE OF SERVICE

| HEREBY CERTIFY that | am admitted to the Bar of the United States District Court for the
Southern District of Florida and | am in compliance with the additional qualifications to practice in this
Court set forth in Local Rule 2090-1(A) and that a true and correct copy of this Notice of Hearing and the
Application for Fees by Attorney for Debtors was sent by e-mail to Robin Weiner, Trustee at
ecf@ch13weiner.com and all others set forth in NEF on December 9, 2019, and this Motion and an
upcoming Notice of Hearing will be served on a separate Certificate of Service via email to those set forth
above and by regular mail to: Maurice Young, Debtor, 16573 SW 19" Street, Miramar, FL. 33027.

LAW OFFICES OF MICHAEL J. BROOKS, MICHAEL A. FRANK
& RODOLFO H. DE LA GUARDIA, JR.
Attorneys for the Debtors
Suite 620 * Regions Bank Building
10 Northwest Le Jeune Road
Miami, FL 33126-5431
Telephone (305) 443-4217
Facsimile (305) 443-3219

By /s/ Michael A. Frank
Michael A. Frank
Florida Bar No. 339075
